Motion to dismiss appeal of Henry Root Stern, Jr., as Special Guardian, renewed by permission by decision of April 23, 1956, denied, without costs, nunc pro tune as of May 6, 1957. The Special Guardian had standing to appeal from the decrees herein, since on May 2, 1955 and August 3, 1955, he was designated to represent 12 infants in addition to the two who have become of age, and so far as the record on appeal discloses, these additional wards are still infants. (See Matter of Braloff, 3 A D 2d 912.) Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.